EXHIBIT 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (“Separation Agreement”), made as of April 24, 2008,
is entered into by and among THINK PARTNERSHIP INC., a Nevada corporation
(“Company”), and SCOTT P. MITCHELL, an individual residing in the State of
Florida (“Mitchell”).  Company and Mitchell are hereinafter collectively
referred to as “Parties”.

RECITALS

A.

Pursuant to the Employment Agreement, dated August 3, 2006, by and between
Company and Mitchell (the “Employment Agreement”), Mitchell was employed by
Company as the Chief Executive Officer and President of Company.

B.

Company and Mitchell mutually desire to provide for the termination of the
Employment Agreement and have reached an agreement on the terms of Mitchell’s
departure, as set forth herein.

C.

Simultaneous herewith, Company and Mitchell have entered into a Consulting
Agreement under which Mitchell has agreed to provide certain consulting services
to the Company (the “Consulting Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

1.

Recitals.  The Recitals are true and accurate and are hereby incorporated into
this Separation Agreement.

2.

Termination of Employment and Employment Agreement.  Company and Mitchell hereby
agree that the Employment Agreement is terminated effective as of the date of
this Separation Agreement, and except for the continuing obligations described
in Section 7 below, neither Company nor Mitchell shall have any further rights,
obligations, or duties under the Employment Agreement as of the date of this
Separation Agreement.  In addition, Mitchell hereby resigns, effective as of the
date hereof, from all corporate offices and directorships Mitchell holds with
Company and any Affiliate of Company, including without limitation Mitchell’s
positions as President and Chief Executive Officer of Company and as a member of
the Board of Directors of Company.

3.

Termination of Stock Options.  Company and Mitchell hereby agree that any and
all stock option agreements between Mitchell and Company or warrants issued to
Mitchell by the Company (other than the warrants referenced below) are
terminated effective as of the date of this Separation Agreement and that the
stock options or stock purchase rights granted thereunder, whether vested or
unvested (the “Terminated Options”), are likewise terminated and forfeited as of
the date of this Separation Agreement.  Neither Company nor Mitchell shall have
any further rights, obligations, or duties under or with respect to such stock
option agreements,





--------------------------------------------------------------------------------

warrants or the Terminated Options as of the date of this Separation Agreement.
 Notwithstanding the foregoing, the Company acknowledges and agrees that
Mitchell has the right to purchase 100,000 shares of the Company’s common stock
at the price of $0.13 per share (the “Warrant Shares”) pursuant to a warrant
(such warrant and right is referenced in the Company’s Amendment No. 5 of Form
SB-2 filed with the Securities and Exchange Commission on July 12, 2006, the
“Warrant”).  As of the date hereof, the Parties are unable to locate a copy of
the Warrant.  Promptly following the date hereof the Parties will, in good
faith, attempt to locate the Warrant and, if found, deliver a copy thereof to
the other Parties hereto.  Notwithstanding the failure to locate the Warrant,
the Company agrees to promptly issue the Warrant Shares to Mitchell upon
Mitchell’s payment of $13,000 aggregate exercise price to the Company (and
Mitchell is required to make such payment within ninety (90) days of the date of
this Separation Agreement, or otherwise that Warrant shall be void) and the
Company will not take any action to delay or frustrate the issuance of such
Warrant Shares to Mitchell after the exercise price is paid.

4.

Certain Compensation.  In consideration of Mitchell’s agreement to the terms of
this Separation Agreement, Company will pay Mitchell any portion of Mitchell’s
base salary that has accrued through the date of this Separation Agreement and
that remains unpaid as of the date of this Separation Agreement (the “Accrued
Salary”) and pay for unused vacation (“Vacation Pay”).  The Accrued Salary,
which the parties agree is $9,326.92, shall be paid to Mitchell in accordance
with Company’s general payroll schedule for employees, and the payment of
Accrued Salary shall be subject to all applicable tax withholdings and other
withholdings required by law.  The Vacation Pay, which the Parties agree is
$0.00, shall be paid to Mitchell within five (5) business days of the date of
this Separation Agreement and shall be subject to all applicable tax
withholdings and other withholdings required by law.  Mitchell will also be
entitled to reimbursement of expenses incurred in carrying out his duties and
responsibilities under the Employment Agreement to the extent such reimbursement
would have been required under the terms and conditions of Section 13 of the
Employment Agreement (“Expense Reimbursement”).  Other than the Accrued Salary,
Vacation Pay, and the Expense Reimbursement, Mitchell will not be entitled to
any severance or separation pay, compensation, or reimbursement (including
without limitation reimbursement of attorneys’ fees).

5.

Release of Claims.  

(a)

General Release by Mitchell.  For and in consideration of the agreements set
forth herein, Mitchell, on behalf of himself and his heirs, assigns, executors,
administrators, personal representatives and anyone claiming by or through him,
does herewith now and forever absolutely, unconditionally and irrevocably
release, indemnify and discharge Company and its Affiliates, and each of the
present and former directors, officers, employees, agents, attorneys and
successors of the foregoing, including in their individual capacities (all of
the foregoing being referred to as the “Company Released Parties”), from any and
all claims, demands, rights, actions, suits, proceedings, liabilities,
obligations and causes of action of any kind and nature whatsoever, fixed or
contingent, known or unknown, liquidated or unliquidated, that Mitchell ever
had, now has or hereafter may possibly have, directly or indirectly based upon
or by reason of his employment with or being a director, officer or shareholder
of the Company or its subsidiaries, or any other relationship between Mitchell
and the Company or its subsidiaries, that occurred, in whole or in part, prior
to or at the time this Separation Agreement was executed





 

2

 







--------------------------------------------------------------------------------

by Mitchell, including, without limitation, all matters related to Company’s
obligations under any oral or written employment agreement of any nature and
kind whatsoever (including the Employment Agreement) between Mitchell, on the
one hand, and Company and its Affiliates, on the other hand (hereinafter
collectively referred to as the “Company Released Claims”).  If Mitchell
violates this Separation Agreement by instituting a lawsuit or other action
against the Company Released Parties, Mitchell agrees that he will pay all costs
and expenses of defending against the suit incurred by the Company Released
Parties, including reasonable attorney’s fees.  Mitchell acknowledges, agrees,
and understands that the Company Released Claims include, without limitation,
any claim of employment discrimination, wrongful termination, retaliation, or
other improper treatment on any basis arising under any federal, state, or local
statute, law, ordinance, rule, or regulation.  Mitchell also understands and
agrees that this Separation Agreement prohibits him from initiating a demand for
arbitration or a lawsuit against Company for any claim released in this
Separation Agreement and prohibits him from recovering any amounts or obtaining
any remedy for himself for any claim released in this Separation Agreement
through an action or proceeding brought by others.  Notwithstanding the
foregoing, the Parties agree and acknowledge that the Company Released Claims do
not include and Mitchell does not release any of the Company Released Parties
from (i) any rights or claims of Mitchell under this Separation Agreement or the
Consulting Agreement, (ii) any rights to vested benefits under the Company’s
401(k) plan, (iii) any rights under any law or any policy or plan currently
maintained by the Company that provides health insurance continuation or
conversion rights (provided that the Company will have no obligation to pay for
any “COBRA” coverage if Mitchell makes an election to obtain such coverage),
(iv) any rights to indemnification pursuant to the Nevada Revised Statutes, the
Company’s Amended and Restated By-Laws, and the Company’s Articles of
Incorporation, (v) any rights that Mitchell may have under any directors’ and
officers’ insurance policy held by the Company or which provides insurance
coverage to any current or former officer or director of the Company, and
(vi) any rights or claims relating to the Mitchell Stock Sales (as defined
below).

(b)

General Release by Company.  For and in consideration of the agreements set
forth herein, Company, on behalf of itself and its Affiliates, does herewith now
and forever absolutely, unconditionally and irrevocably release, indemnify and
discharge Mitchell and his heirs, assigns, executors, administrators, and
personal representatives (all of the foregoing being referred to as the
“Mitchell Released Parties”), from any and all claims, demands, rights, actions,
suits, proceedings, liabilities, obligations and causes of action of any kind
and nature whatsoever, fixed or contingent, known or unknown, liquidated or
unliquidated, that the Company or its subsidiaries ever had, now has or
hereafter may possibly have, based upon or by reason of any matter, cause or
thing resulting from, arising out of or incurred with respect to, or alleged to
result from, arise out of or be incurred with respect to, acts or omissions to
act of any nature and kind whatsoever by Mitchell that occurred, in whole or in
part, prior to the date of this Separation Agreement (hereinafter collectively
referred to as the “Mitchell Released Claims”).  If Company violates this
Separation Agreement by instituting a lawsuit or other action against the
Mitchell Released Parties with respect to a Mitchell Released Claim, Company
agrees that it will pay all costs and expenses of defending against the suit
incurred by the Mitchell Released Parties, including reasonable attorney’s fees.
 Company also understands and agrees that this Separation Agreement prohibits
Company from initiating a demand for arbitration or a lawsuit against Mitchell
for any claim released in this Separation Agreement and prohibits Company from
recovering any amounts or obtaining any remedy for itself for any claim released
in this





 

3

 







--------------------------------------------------------------------------------

Separation Agreement through an action or proceeding brought by others.
 Notwithstanding the foregoing, the Parties agree and acknowledge that the
Mitchell Released Claims do not include (i) any rights or claims of Company
under this Separation Agreement or the Consulting Agreement or (ii) any rights
or claims of Company against Mitchell resulting from any third party claim
against Company that is based on, or arises from, the sale by Mitchell of any
shares of Company stock (the “Mitchell Stock Sales”).

(c)

Knowing and Voluntary Agreement.  The Parties each acknowledge that (i) they
have carefully read this Separation Agreement; (ii) they fully understand this
Separation Agreement; (iii) they have been advised to consult with counsel
before executing this Separation Agreement and they have in fact consulted with
counsel of their choosing and at their own respective expense; and (iv) they are
entering into this Separation Agreement voluntarily and of their own free will,
with full understanding of its significance, and intending to be bound by its
terms.  The Parties further represent and acknowledge that no other promises or
agreements of any kind have been made to or with them by any person or entity to
cause them to sign this Separation Agreement.

6.

Continuing Obligations.  Notwithstanding the termination of the Employment
Agreement pursuant to Section 2 above, Mitchell agrees that the obligations and
restrictions of Mitchell set forth in Sections 18 and 19 of the Employment
Agreement shall continue to remain in full force in effect after the date of
this Separation Agreement in accordance with the terms and provisions of such
sections, provided that the “Restricted Period” as defined therein will be
extended through and including April 30, 2009, and Mitchell will continue to be
bound by such sections to the same extent that he would be bound in the absence
of the termination of the Employment Agreement (provided that he will be so
bound through April 30, 2009).  Notwithstanding the foregoing, any dispute
arising or relating to such obligations shall be resolved pursuant to the
provisions of Section 11 of this Separation Agreement (and not pursuant to
Section 20 of the Employment Agreement).

7.

Non-Disparagement Obligation of Mitchell.  Except as otherwise required by law
or compelled by a court of competent jurisdiction, Mitchell will not, directly
or indirectly, make any statements, engage in any conduct, or create, author,
issue, publish or disseminate any communication (including, without limitation,
to Company’s clients, prospective clients, employees, affiliates, network
members, publishers, customers and vendors) that could be constructed by a
reasonable person to be derogatory, disparaging, embarrassing, or negative as to
Company, its subsidiaries, or any of their respective officers or directors or
which to any extent damages or interferes with the business and affairs of
Company, its subsidiaries, or any of their respective officers or directors, or
impairs the good will, business reputation or good name of any of them.  This
prohibition shall apply to all communication or conduct of any type, whether
oral or written, without regard to the particular medium or media in which such
communication or conduct occurs.  Mitchell acknowledges that he has no authority
to speak for or act as a representative of Company or any of its Affiliates.

8.

Non-Disparagement Obligation of Company.  Except as otherwise required by law or
compelled by a court of competent jurisdiction, Company will not, and will cause
each of its directors and officers to not, directly or indirectly make any
statements, engage in any conduct, or create, author, issue, publish or
disseminate any communication that could be





 

4

 







--------------------------------------------------------------------------------

constructed by a reasonable person to be derogatory, disparaging, embarrassing,
or negative as to Mitchell which impairs his business reputation or good name.
 This prohibition shall apply to all communication or conduct of any type,
whether oral or written, without regard to the particular medium or media in
which such communication or conduct occurs.  Nothing in this paragraph shall be
construed as precluding the disclosure by Company of any of the terms and
provisions of this Separation Agreement and the Consulting Agreement.

9.

Return of Property.  a)  Promptly following the date of this Separation
Agreement, Mitchell shall deliver to Company all Company property, however
described, including but not limited to, the originals of notes, sketches,
drawings, specifications, memoranda, correspondence, files, documents, records,
inventions, notebooks, computers, telephonic or other electronic equipment,
laptop docking stations, PDAs, routers, printers, facsimile machines, monitors,
portable computer storage devices and mediakeys and all passwords or pass codes,
however described and without limitation and without making or keeping any
copies thereof then in Mitchell’s possession or under Mitchell’s control,
whether prepared by Mitchell or by others, including but not limited to
confidential information of the Company.  Notwithstanding the foregoing,
Mitchell will be entitled to retain the cellular phone (but the Company need not
continue telephone service) and laptop computer of the Company that he has been
using as of the date of this Agreement, and he agrees that he will, within three
(3) days of the date of this Agreement, delete from such cellular phone and
laptop computer any and all information relating to the Company and its
Affiliates and their respective businesses to the extent such information is
subject to the confidentiality obligations set forth in Section 19 of the
Employment Agreement.

(b)

Promptly following the date of this Separation Agreement, Company shall deliver
or cause to be delivered to Mitchell all personal property of Mitchell then in
the Company’s control or possession, including but not limited to, the originals
of notes, memoranda, correspondence, files, documents, records, papers, and
media (the “Mitchell Property”) without making or keeping any copies thereof.
 The Company shall maintain and shall cause its officers and directors to
maintain as confidential all personal information relating to the Mitchell
Property.

10.

Insurance.  The Company will promptly deliver to Mitchell a true, correct and
complete copy of each directors’ and officers’ related insurance policy which
the Company holds or which provides insurance coverage for any of the directors
or officers of the Company on or immediately preceding the date hereof.

11.

Choice of Law, Venue, Attorneys’ Fees.  This Separation Agreement shall be
construed and interpreted according to the laws of the State of Florida,
excluding any choice of law rules that may direct the application of the laws of
another jurisdiction.  No change or modification of this Separation Agreement
shall be valid unless the same be in writing and signed by the parties hereto.
 The parties hereby agree that the exclusive venue of any action, proceeding,
counterclaim, crossclaim or other litigation relating to, involving or resulting
from this Separation Agreement shall be in the state or federal courts located
in Pinellas or Hillsborough Counties, Florida, and each Party hereby consents to
the jurisdiction of such courts for such purpose.  In the event that either
party is required to engage the services of legal counsel to enforce the terms
and conditions of this Separation Agreement against the other party,





 

5

 







--------------------------------------------------------------------------------

regardless of whether such action results in litigation, the prevailing party
shall be entitled to reasonable attorneys’ fees and costs of legal assistants
and costs from the other party, which shall include any fees or costs incurred
at trial or in any appellate proceeding, and expenses and other costs, including
any accounting expenses incurred.

12.

Severability.  If a court of competent jurisdiction determines that the
provisions of this Separation Agreement are illegal, excessively broad or
otherwise unenforceable, then this Separation Agreement shall be construed so
that the remaining provisions shall not be affected, but shall remain in full
force and effect, and any such illegal, overbroad or unenforceable provisions
shall be deemed, without further action by any person or entity, to be modified
and/or limited to the extent necessary to render the same valid and enforceable.

13.

Counterparts; Delivery.  This Separation Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Separation
Agreement may also be executed and delivered by facsimile signature and in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

14.

Entire Agreement; Modification.  This Separation Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof,
and supersedes all prior agreements and understandings, oral and written, among
the parties to this Separation Agreement with respect to the subject matter
hereof.  The language of this Separation Agreement shall be construed as a
whole, according to its fair meaning, and not strictly for or against any party.
 This Separation Agreement may not be modified or otherwise amended except by a
written instrument that expressly refers to this Separation Agreement and
executed by the parties hereto.

15.

Binding Effect.  This Separation Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective heirs, personal
representatives, successors and assigns.  Mitchell shall not have the right to
assign his rights or obligations under this Separation Agreement without the
prior written consent of Company, which consent may be withheld in Company’s
sole and absolute discretion.

16.

Definition of “Affiliate”.  For purposes of this Separation Agreement, the term
“Affiliate” means, as to any specified person or entity, any other person or
entity that directly or indirectly controls, or is under common control with, or
is controlled by, such specified person or entity and, if such other person is
an individual, any member of the immediate family of such individual.  As used
in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of the management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract, or otherwise) and “immediate family” shall
mean any parent, child, grandchild, spouse, or sibling.

17.

Notices.  Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Separation Agreement
shall be in writing and shall be provided by one or more of the following means
and shall be deemed to have been duly given (a) if delivered personally, when
received, (b) if transmitted by facsimile,





 

6

 







--------------------------------------------------------------------------------

on the date of transmission with receipt of a transmittal confirmation provided
that a copy of such notice is also sent by first-class U.S. mail on the same
day, or (c) if by overnight mail, on the second (2nd) business day following the
date of deposit with such overnight mail service, or such earlier delivery date
as may be confirmed in writing to the sender by such service.  All such notices,
requests, demands and other communications shall be addressed to the Parties at
the addresses below their signatures on the signature page to this Separation
Agreement or to such other address or facsimile number as a Party may have
specified to the other Party in writing delivered in accordance with this
paragraph.

[signatures follow]





 

7

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Separation
Agreement as of the date first set forth above.

 

COMPANY:

 

 

 

Think Partnership Inc., a Nevada corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address and Fax Number:

 

 

 

15550 Lightwave Drive, 3rd Floor

 

Clearwater, Florida 33760

 

Attention:  General Counsel

 

Fax No. 727-324-0063

 

 

 

 

 

MITCHELL:

 

 

 

Scott P. Mitchell, individually

 

 

 

By:

 

 

 

Scott P. Mitchell, individually

 

 

 

 

 

Address and Fax Number:

 

 

 

 

 

 

 

 

 

 

 











 

8

 







--------------------------------------------------------------------------------

The undersigned persons and/or entities hereby execute this Separation Agreement
as of the date first set forth above solely for purposes of evidencing their
assent and agreement to the provisions of Section 3 of this Separation Agreement
to the extent that the undersigned have any interest in the Terminated Options
(as defined above).




         

KRISTI MITCHELL

 

 

  

 

 

 

 

By:  

 

 

 

Kristi Mitchell, individually

 

 

 

 

 

 

 

SCOTT AND KRISTI MITCHELL

 

FAMILY LIMITED PARTNERSHIP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 








 

9

 





